Citation Nr: 1714913	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  09-44 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residual disability of a trigeminal schwannoma, status post August 2001 craniotomy.  


REPRESENTATION

Veteran represented by:	John V. Tucker, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1971 through August 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2011, the Veteran testified at a Travel Board Hearing.  The Veterans Law Judge who presided over that hearing has since left the Board.  Therefore, the Board offered the Veteran the opportunity for another hearing before a Veterans Law Judge who would issue the decision with respect to his appeal, but he declined that opportunity in a March 2017 statement.  A transcript of the March 2011 hearing is of record.  

The Board denied this claim in an August 2012 decision.  That decision also denied service connection for a cervical spinal disorder.  The Veteran appealed the Board's August 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2014 Order, the Court vacated the portion of the August 2012 Board decision denying service connection for schwannoma, and remanded the matter to the Board for development consistent with the parties' July 2014 Joint Motion for Remand (Joint Motion).  In the Joint Motion, the Veteran explicitly abandoned his appeal as to the service-connection claim for a cervical spinal disorder, and the Court's order dismissed this issue.  In March 2015, the Board remanded the case for obtaining additional service treatment records and a further medical opinion.  The case has since been returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In March 2015, the Board noted the Joint Motion agreeing that the Board had failed to address September 2008 lay statements by fellow service-members describing in-service symptomatology of eye pain and headaches.  The Board also noted the November 2011 Veterans Health Administrative (VHA) opinion relying on the inaccurate factual premise that the Veteran had eye surgery prior to service.  The Board therefore remanded this case to obtain the original film of a 1994 in-service CT scan, and a new medical opinion reviewing that CT scan and the accurate facts of the case.  

On remand, the AOJ attempted to locate this 1994 CT scan ordered by the ENT Clinic on MacDill Air Force Base, characterizing it as a March 1994 CT scan.  The AOJ received a negative response regarding these films in April 2016.  Therefore, the AOJ obtained no new medical opinion.  The service treatment records include March 1994 treatment in the ENT Clinic for eagles syndrome as follow up treatment to a CT scan.  Nevertheless, the service treatment records also include the February 1994 order for the CT scan from the ENT clinic based on reactive cervical lymph nodes consistent with eagle's syndrome, and the February 1994 radiology report of the CT scan finding no masses or adenopathy.  

While the original films for the February 1994 CT scan are not available, according to MacDill Air Force Base's April 2016 response, the Veteran has not been afforded a VA examination in connection with his claim.  Therefore, remand is required for affording him that examination.  The November 2011 VHA medical opinion, while based on an inaccurate factual premise, highlighted that schwannomas are slow growing lesions.  The Veteran separated from service in August 1994, and was diagnosed with a lesion in May 2001.  Following August 2001 surgery to remove the lesion, the pathology report definitively diagnosed this lesion as a schwannoma.  The Veteran has further provided several lay statements as to symptoms such as headaches and eye pain that had their onset in service.  Therefore, remand is required for affording him an examination to obtain an opinion regarding the possibility of service connection.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of the schwannoma that was removed in August 2001.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

It should be noted that the Veteran has provided several lay statements describing the in-service onset for symptoms such as headaches and right eye pain.  He has also submitted two lay statements from fellow service-members attesting to similar symptoms.  The examiner should note that the Veteran and his fellow service-members are competent to attest to factual matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran and his fellow service-members, the examiner should provide a fully reasoned explanation.  

The examiner should state whether it is at least as likely as not that the Veteran's schwannoma, removed in August 2001, is causally or etiologically related to his military service from July 1971 through August 1994.  He or she should also address whether the Veteran's schwannoma may have been present in service or manifested within one year thereafter.  

In offering this opinion, the examiner should discuss the February 1994 in-service radiology report of a CT scan, the May 2001 MRI and CT scans showing the lesion for the first time, the August 2001 pathology report diagnosing the lesion as a schwannoma, the July 2008 opinion by Dr. CLB of Specialty Eye Care, the November 2011 VHA opinion that a schwannoma is a slow growing lesion, and the lay statements as to in-service symptoms such as headaches and eye pain.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

3.  When the development requested has been completed, the issue remaining on appeal should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

